PER CURIAM:
This appeal is taken from the district court’s refusal to modify its prior injunctive order in response to allegations of racial discrimination toward inmates in the employment and training of personnel at the Mississippi State Penitentiary; and from the modification of the prisoner mail regulation contained in the prior order which plaintiffs asserted was modified in a manner which violates the ruling of Procunier v. Martinez, 416 U.S. 396, 94 S.Ct. 1800, 40 L.Ed.2d 224 (1974). The district court rendered a full opinion explicating its reasoning, Gates v. Collier, 390 F.Supp. 482 (N.D., Miss., 1975).
*966We find no abuse of the broad discretion vested in the trial court to consider revision of an ongoing injunctive decree. On the reported opinion of the district court, supra, its judgment is
Affirmed.